Fourth Court of Appeals
                               San Antonio, Texas
                                  November 15, 2019

                                  No. 04-19-00555-CV

 IN THE GUARDIANSHIP OF CHARLES INNESS THRASH, AN INCAPACITATED
                            PERSON

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2017-PC-2912
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before January 17, 2020. No Further Extensions, absent
extraordinary circumstances.



                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2019.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court